Citation Nr: 1205725	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment of VA pension benefits to the appellant on behalf of B.M.B. and M.M.B.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from February 1974 to June 1977.  The appellant is the mother of the Veteran's children, B.M.B. and M.M.B.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 special apportionment decision of the Pension Management Center in Milwaukee, Wisconsin.

The appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO, in October 2011.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The appellant in this case is the mother of the Veteran's children, B.M.B. and M.M.B., and is seeking an apportionment of the Veteran's VA pension benefits for their support.  

Simultaneously contested claims are claims in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2011).  As allowance of the benefit sought by the appellant would result in the payment of a lesser benefit to the Veteran, this constitutes a simultaneously contested claim.  

All interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.100 (2011).  

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished a copy of the statement of the case.  38 C.F.R. § 19.101 (2011).

When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2011).

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713(a) (2011).

The Board's review of the record in this case reflects that the applicable contested claims procedures have not been complied with.  Specifically, although both parties were notified of the AOJ's decision to deny apportionment to the appellant, the Veteran does not appear to have been notified regarding any aspect of the appellant's subsequent appeal.  There is no indication from the claims file that he was provided with a statement of the case or with the pertinent information from the substantive appeal.  

In addition, the Board notes that the Veteran was supposed to be notified of the appellant's October 2011 hearing and given an opportunity to be present at such hearing to provide testimony on his behalf.  38 C.F.R. § 20.713 (2011).  If such action was accomplished, it is not apparent from the record.  

Therefore, to ensure that the Veteran's right to due process has been protected and to avoid any prejudice against his interests in the outcome of the present appeal, the Board finds that this case must be remanded to ensure VA's adherence to the contested claims procedures as set out above.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claims procedures have been followed.  This should include providing the Veteran the content of the statement of the case and the appellant's substantive appeal.  The Veteran should be afforded the opportunity to respond thereto.

2.  The Veteran should be furnished with a copy of the October 2011 Board hearing transcript and be notified that he is entitled to an opportunity to present oral testimony before a member of the Board and/or submit a written rebuttal to the appellant's testimony.  The appellant should be notified of any hearing scheduled (and given an opportunity to appear) and/or provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond).

3.  The appellant and the Veteran should each be provided and asked to complete and return an updated financial Status Report.

4.  After the development requested above has been completed, as well as any other development which is deemed appropriate, the AOJ should again review the record.  If the claim for apportionment of VA benefits sought on appeal remains denied, the appellant, along with the Veteran, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


